







EXHIBIT 10.4


[a2015felcorcolorlogo.jpg]


PERFORMANCE EQUITY GRANT AGREEMENT
(Financial Performance)
    
This Performance Equity Grant Agreement (this “Agreement”), dated as of the date
shown on the signature page attached hereto, is made and entered into effective
between FelCor Lodging Trust Incorporated, a Maryland corporation (the
“Company”), and the undersigned executive officer of the Company (“Grantee”).


W I T N E S S E T H:


WHEREAS, the Compensation Committee and Board of Directors of the Company has
adopted the FelCor Lodging Trust Incorporated 2014 Equity Compensation Plan (as
amended, supplemented, modified, superseded or replaced through the date hereof,
the “Plan”); and


WHEREAS, the stockholders of the Company have approved the Plan; and


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has authorized the Company to grant
to the Grantee the right to receive shares of common stock of the Company
(“Common Stock”), whether awarded directly or issued in respect of restricted
stock units, and certain other consideration on the terms and conditions herein
set forth.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1.Incorporation of the Plan; Certain Definitions. A copy of the Plan, as
amended, is attached hereto and hereby incorporated herein by reference, and all
of the terms, conditions and provisions contained therein shall be deemed to be
terms, conditions and provisions of this Agreement. Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings ascribed to them
in the Plan. As used in this Agreement:


“Average Indexed FFO” means the average Indexed FFO for the three calendar years
comprising the Performance Period.


“Award Year” means the calendar year in which the Grant Date occurs.


“Change in Control” means any transaction or series of related transactions as a
consequence of which (i) the Company (x) is not the surviving entity in any
merger or consolidation (or survives only as a subsidiary or another entity),
(y) sells all or substantially






1

--------------------------------------------------------------------------------






all of its assets to any person or entity (other than a subsidiary of the
Company) or (z) is to be dissolved and liquidated or (ii) (x) a person or
entity, or persons or entities working in concert, have obtained the ability to
elect a majority of the Company’s Board of Directors or (y) a majority of the
Company’s Board of Directors is comprised of directors who were not elected by
the Company’s stockholders prior to such transaction or series of related
transactions.


“FFO” means adjusted funds from operations per share, calculated in accordance
with standards established the National Association of Real Estate Investment
Trusts (i.e., net income or loss attributable to parent (computed in accordance
with generally accepted accounting principles), excluding gains or losses from
sales of property, plus depreciation, amortization and impairment losses, and
adjusted to exclude certain items, all as disclosed in the Company’s quarterly
earnings releases.


“Grant Date” means the date of this Agreement.


“Indexed FFO” means, for any calendar year, reported FFO expressed as a
percentage of Target FFO for that year, not to exceed 200%.


“Performance” means, for any Performance Period, the Company’s Average Indexed
FFO.


“Performance Period” means the three-calendar-year period beginning with the
Award Year and continuing through the end of the second successive calendar
year; provided, however, that Performance Period shall end on such other date as
otherwise contemplated by this Agreement, any other agreement between Grantee
and the Company or any applicable Company policy, including without limitation,
ending early (if not already ended) to the extent the Vesting Period is
truncated by operation of clause a, b, c or d of the definition of “Vesting
Date.”


“Target FFO” means target FFO established by the Committee early in each
calendar year within the Performance Period, as subsequently adjusted by the
Committee to take changes in original underlying assumptions and circumstances
into account.


“Target Grant Amount” means the targeted number of shares of Common Stock to be
delivered to Grantee in respect of the Award as shown on the signature page
hereof.


“Vesting Date” means the date on which the Committee certifies Performance for
the Performance Period for purposes of Section 162(m) of the Internal Revenue
Code, as amended (or the immediately following business day if such date is not
a business day) or such earlier date upon which the shares and other
compensation subject to vesting in accordance with this Agreement, any other
agreement between Grantee and the Company or any applicable Company policy are
permitted to vest. Notwithstanding the foregoing:








2

--------------------------------------------------------------------------------





a.
if the status of Grantee as an Employee under the Plan shall terminate as a
consequence of Grantee’s retirement and Grantee is at least 60 years old at the
time of Grantee’s retirement, the Vesting Date shall be Grantee’s last day of
employment with the Company immediately preceding separation from service on
account of retirement and the Performance Period shall end on the immediately
preceding trading day. If Grantee is a “specified employee” (within the meaning
of Code Section 409A) on the date of his “separation from service” (within the
meaning of Code Section 409A), any payments of Vested Shares and Excess Shares
that are nonqualified deferred compensation made with respect to such separation
from service under this Agreement, will be delayed in order to comply with Code
Section 409A(a)(2)(B)(i), and such payments or benefits will be paid or
distributed to the Grantee on the earlier of: (i) the expiration of the
six-month period measured from the date of Grantee’s separation from service on
account of retirement, or (ii) the date of Grantee’s death. Upon the expiration
of the applicable six-month period under Code Section 409A(a)(2)(B)(i), all
payments deferred pursuant to this Section a. will be paid to Grantee (or
Grantee’s surviving spouse, or, if none, Grantee’s estate, in the event of
Employee’s death) in a lump sum payment;



b.
if the status of Grantee as an Employee under the Plan shall terminate by reason
of the death of Grantee or the Grantee’s Disability, all remaining Vesting Date
be, and the Performance Period shall end on, the last trading day immediately
preceding Grantee’s Death or determination of Grantee’s Disability;



c.
in connection with a Change in Control, the Vesting Date shall be, and the
Performance Period shall end on, the last trading day immediately preceding such
Change in Control; and



d.
to the extent the Company and Grantee are parties to an employment agreement,
change in control and severance agreement or similar agreement (each, an “Other
Agreement”) that provides for accelerated vesting of equity-based compensation
and related benefits, the Vesting Date shall be, and the Performance Period
shall end on, the earlier of (x) the date provided for in this Agreement without
reference to any such Other Agreement and (y) the earliest date provided for in
any such Other Agreement.



“Vesting Period” mean the period beginning on the Grant Date and ending on the
relevant Vesting Date.


2.    Grant.


a.    Vested Shares. As authorized by the Committee, and subject to the terms,
conditions and provisions contained in the Plan and this Agreement, the Company
hereby grants to the Grantee, as a matter of separate inducement and agreement
in connection with his employment, but not in lieu of any salary or other
compensation for his services, an Award entitling Grantee to receive on the
Vesting Date shares of Common Stock (or other consideration as contemplated by
Section 2.b below) equal to the Target Grant Amount multiplied by the Average
Indexed FFO (“Vested Shares”). The Vested Shares, together with (in accordance
with Section 2.d






3

--------------------------------------------------------------------------------





below) all dividends that would have been distributed by the Company during the
Vesting Period with respect to such Vested Shares had they been issued and
outstanding throughout the Vesting Period, will be issued, transferred or paid
on the Vesting Date, which shall not be later than two and one-half months
following the end of the calendar year during which such Award vests. Any
portion of a Target Grant Amount that fails to vest on the Vesting Date shall be
forfeited.


b.    Excess Shares. Notwithstanding anything in this Agreement to the contrary,
the Award contemplated by this Agreement shall not provide for the issuance or
delivery to Grantee, or the receipt thereby, of shares in excess of any
limitation on the number of shares that could be granted to Grantee under the
Plan or otherwise (“Excess Shares”). In order to comply with such limitation and
in lieu of delivering Excess Shares, the Company shall pay to Grantee, and
Grantee shall be entitled to receive, on the Vesting Date, a cash payment equal
to the fair market value of such Excess Shares, determined exclusively by
reference to the closing price as reported by the New York Stock Exchange of
shares of Common Stock on the nearest trading day preceding the Vesting Date,
together with all dividends that would have been paid by the Company with
respect to such Excess Shares had they been Vested Shares.


c.    Change in Control. Notwithstanding anything in this Agreement to the
contrary, to the extent that Vested Shares are issuable, or a cash payment in
lieu of issuing Excess Shares is due and payable, hereunder in connection with a
Change in Control, the number of such Vested Shares and Excess Shares, if any,
shall be the greater of (x) the Vested Shares and Excess Shares that would be
issuable and payable, respectively, based upon the provisions of Sections 2.a
and 2.b, with reference to the Performance Period ending on the last calendar
quarter immediately preceding consummation of the transaction, and (y) the
Target Grant Amount.


d.    Dividends. Dividends and other distributions earned (based upon the record
date) during the Vesting Period shall accrue when otherwise paid by the Company
but shall, in accordance with the Plan, only be paid with respect to the Award
contemplated by this Agreement with respect to Vested Shares and Excess Shares
upon vesting.


e.Applicable Payroll Taxes; Withholding. Cash payments made in respect of (x)
Excess Shares and (y) accrued dividends and other distributions in respect of
Vested Shares and Excess Shares shall be made net of applicable income,
employment and other required tax withholding (“Payroll Tax”). In connection
with issuing Vested Shares, for purposes of satisfying applicable Payroll Tax
withholding requirements, the Company shall withhold that number of Vested
Shares equal in value to the statutory amount of Payroll Tax to be paid in
respect of Grantee’s earning such Vested Shares. Notwithstanding the foregoing,
Grantee may elect, at any time prior to the Vesting Date, to have the Company
withhold a different number of Vested Shares, so long as such different number
has a value that is neither less than the minimum or more than the maximum
statutory amount of Payroll Tax to be paid in respect of Grantee’s earning
Vested Shares. For purposes of this Section 2.e, the value of Vested Shares on
the Vesting Date shall be the fair market value of such shares, determined
exclusively by reference to the closing price as reported by the New York Stock
Exchange of shares






4

--------------------------------------------------------------------------------





of Common Stock on the Vesting Date (or the nearest trading day preceding the
Vesting Date if the Vesting Date is not a trading day).


3.    Reservation of Shares; Forfeiture. The Committee has caused the Company to
set aside a sufficient number of shares of Common Stock for issuance to Grantee
hereunder, assuming the maximum number of Vested Shares issuable hereunder,
based on Performance, will be issued on the Vesting Date. Any such reserved
shares that do not vest in accordance with the terms of this Agreement shall be
automatically forfeited and returned to the status of authorized but unissued
shares under the Plan. If the status of Grantee as an Employee under the Plan
shall terminate for any reason other than as contemplated in clauses a, b, c and
d of the definition of Vesting Date or otherwise as agreed in writing between
the Company and Grantee, the then-unvested portion of the Award shall
immediately terminate and be forfeited by Grantee without the payment of any
consideration by the Company, and neither Grantee nor any of Grantee’s
successors, heirs, assigns or legal representatives shall thereafter have any
further rights or interest in the Award or underlying shares or other benefits
so forfeited or any certificates evidencing the same.


4.    Disputes. If a dispute should arise between the Company and Grantee
relating to the rights, duties or obligations of Grantee hereunder or under the
Plan with respect to the Award granted hereby (or the underlying shares or other
benefits), such dispute shall be resolved by the determination of the Committee,
acting in good faith, which determination shall be final and binding upon the
Company and Grantee, and pending such a determination and the resolution of all
such disputes to the reasonable satisfaction of the Committee, (i) all shares
potentially issuable, and other benefits and compensation potentially payable,
by the Company to Grantee shall remain in the possession of the Company and
subject to all of the terms of this Agreement, regardless of any intervening
expiration of any Vesting Period, and (ii) any and all dividends payable with
respect to any such shares held by the Company shall be received and held by the
Company as custodian until all such disputes have been resolved to the
reasonable satisfaction of the Committee, at which time the accumulated
dividends then held by the Company shall be delivered (without interest thereon)
to the person entitled to receive the shares with respect to which such
dividends were originally paid.


5.    Restrictions on Resale of Common Stock. If Vested Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state securities laws, such Vested Shares may not be sold,
transferred or assigned by Grantee absent such registration, unless an opinion
of counsel satisfactory to the Company shall have been received by the Company
to the effect that such sale, transfer or assignment will not be in violation of
the Securities Act and the rules and regulations thereunder, or applicable state
securities laws. Any certificate issued to Grantee to evidence Vested Shares
that are not so registered may bear a legend to the foregoing effect.


6.    Clawback Acknowledgement. Grantee hereby acknowledges that he has received
a copy of the FelCor Lodging Trust Incorporated 2014 Equity Compensation Plan
(the “Plan”) and has previously reviewed the “clawback” policy adopted by the
Committee (including any modification, supplement, amendment or successor
thereto, the “Clawback Policy”). Grantee acknowledges that he understands






5

--------------------------------------------------------------------------------





that his right to receive or keep compensation paid under this Agreement may be
forfeited under circumstances contemplated by the Clawback Policy, to the extent
applicable to him, and he hereby consents to forfeiture of such compensation
under such circumstances as contemplated by the Clawback Policy.


7.    Notices. All notices, surrenders and other communications required or
allowed to be made or given in connection with the Award granted hereunder shall
be in writing, shall be effective when received and shall be hand delivered or
sent by registered or certified mail (i) if to the Company, to FelCor Lodging
Trust Incorporated, 545 E. John Carpenter Frwy., Suite 1300, Irving, Texas
75062, Attention: General Counsel; or (ii) if to the Grantee, to the Grantee at
the address set forth beneath Grantee’s signature hereto, or to such other
address as to which Grantee may have notified the Company pursuant to this
Section.


8.    Binding Effect. This Agreement shall bind and, except as specifically
provided in the Plan and this Agreement, shall inure to the benefit of, the
respective Successors, heirs, legal representatives and assigns of the parties
hereto.


9.    Governing Law. This Agreement and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland.










6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as the
___ day of _______ 20__.


 
COMPANY:
 
 
 
FELCOR LODGING TRUST INCORPORATED
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 
 
 
 
 
GRANTEE:
 
 
 
 
 
 
 
 
 
Name:
 
Address:





Target Grant Amount: _______________ shares of Common Stock






7